Citation Nr: 0618465	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to other service-connected disability.

2.  Entitlement to service connection for an upper 
gastrointestinal disorder, including as secondary to other 
service-connected disability.

3.  Entitlement to service connection for a lower 
gastrointestinal disorder, including as secondary to other 
service-connected disability.

4.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of appendectomy and laparotomy 
with small bowel obstruction (identified as surgical scars).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to July 
1979.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from March 2002, May 2004, 
and June 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

With regard to the matters on appeal, VA has an obligation to 
ascertain whether there is any applicable legal basis (i.e., 
direct, presumptive, or secondary service connection) upon 
which to develop or grant the veteran's claims.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Thus, while the 
RO subsequently and separately developed claims for service 
connection of the disorders at issue on a secondary basis but 
then held that the veteran had not appealed its 
determination, the Board finds that that theory of 
entitlement is likewise before it with regard to the pending 
matters.  As well, the Board observes that the medical 
evidence shows that the veteran has a number of currently 
diagnosed upper and lower gastrointestinal disorders that 
could qualify for service connection in this case.  
Accordingly, the Board has expanded and recharacterized the 
matters currently on appeal as listed on the title page of 
this document.  

At this time, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if any further action is required for his 
appeal.


REMAND

An initial review of the claims file reveals that in February 
2001, the veteran reported that he received treatment for his 
claimed disorders at the VA Medical Center (VAMC) in Hampton, 
Virginia.  As well, at his August 2005 hearing before the 
undersigned, he reported that he was diagnosed with and 
treated for hypertension in the year after his service 
discharge (from approximately July 1979 to July 1980), but 
added that he could not recall the name of that medical 
provider.  There is no indication of record that the RO 
attempted to retrieve any pertinent medical treatment records 
from the VAMC in Hampton, Virginia.  The Board thus finds 
that, in accordance with applicable law, the RO contact the 
veteran to obtain additional information regarding his 
treatment at that facility, and should attempt to obtain 
these records if such action is then warranted.  See 
38 C.F.R. § 3.159(c)(2) (2005); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also VAOPGCPREC 12-95.

As well, with regard to the claim for service connection for 
hypertension, the Board notes that in an April 2005 letter, 
A.B., M.D., indicated that a review of the veteran's medical 
records revealed that he was found to have elevated blood 
pressure since 1976.  It is unclear from this statement as to 
whether this practitioner had the entire claims file 
available for review.  Moreover, this individual did not 
provide any rationale or basis for that statement.  The Board 
does recognize that the veteran's service medical records 
indicate that his blood pressure levels were monitored 
throughout his period of active service, even though he did 
not have a qualifying diagnosis of hypertension.  His post-
service medical records, however,  do note a diagnosis of 
hypertension or essential hypertension since January 1989.  
In light of this information, the Board finds that the 
veteran should receive a VA examination with claims file 
review, in order to obtain an informed medical opinion as to 
whether his currently diagnosed hypertension initially 
manifested during his period of active service.  38 C.F.R. 
§§ 3.159(c)(4)(i), 3.303(d) (2005).

As well, further review of the veteran's service medical 
records indicates that after his December 1976 appendectomy 
and later laparotomy to treat an intestinal blockage caused 
by adhesions and a hernia, his symptomatology did not end as 
of the time of his February 1977 discharge from a service 
department hospital.  Rather, his service medical records 
indicate that he continued to require treatment for a variety 
of upper and lower gastrointestinal problems (including 
abdominal pain, possible gastroenteritis, hematochegia, anal 
fissure, possible ileus, mild intermittent small bowel 
obstruction, gastroenteritis, and constipation), as reported 
in treatment notes dated in May 1977, July 1977, September 
1977 (apparently inaccurately dated  as '1976'), October 
1977, December 1977, January 1978, April 1978, and February 
1979.  Moreover, there is no record of a service discharge 
examination report that could confirm the status of the 
veteran's health at the time of his release from service in 
July 1979, and the veteran reported that since the onset of 
his initial in-service symptomatology in December 1976, he 
has continued to have problematic symptoms from the time of 
his service discharge to the present.  

The Board is also aware that in May 2005, another of the 
veteran's physicians, S.T.R., M.D., Ph.D., provided an 
opinion, after reported review of the record, stating that he 
did not believe that the veteran's current gastrointestinal 
problems were related to his in-service problems.  Further 
review of this communication, however, makes it unclear as to 
whether this physician was aware that the veteran required 
additional in-service treatment after January 1977.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, especially in light of 
the lack of service discharge examination report in this 
case, as well as the lack of a medical opinion of record that 
is definitively based upon review of the entire pertinent 
record, the Board finds that the RO should afford the veteran 
a VA medical examination in order to ascertain the nature and 
etiology of all currently diagnosed gastrointestinal 
disorders.  38 C.F.R. § 3.159(c)(4)(i).

With regard to both of the aforementioned examinations, the 
Board notes that, when necessary, the examiners should also 
opine as to whether any currently diagnosed gastrointestinal 
disorder was caused by or chronically aggravated by another 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 
7 Vet. App. 439 (1995).


In addition, the veteran's representative points out that the 
veteran has not had a medical examination to evaluate the 
current severity of his now service-connected residuals of 
appendectomy and laparotomy with small bowel obstruction 
(identified as scars) since before that service connection 
grant, via a May 2001 VA general medical examination.  
Moreover, in August 2005, the veteran testified that these 
scars are painful, and cause an uncomfortable pulling 
sensation during movement.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
veteran claims that his service-connected disability is worse 
than when originally rated and the available evidence is too 
old to adequately evaluate the current state of that 
disability, VA must provide the veteran with a new medical 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Thus, the Board finds that the veteran should undergo a new 
VA examination for this disability.  38 C.F.R. 
§ 3.159(c)(4)(i).

Finally, the Board notes that the Court recently issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As the Board must already remand the case 
for the reasons set forth above, the RO should ensure that 
any supplemental VCAA notice provided to the veteran is also 
in compliance with the guidance set forth in Dingess/Hartman.    

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for his claims per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran in 
order to obtain the time frame and 
disorders treated at the VAMC in Hampton, 
Virginia, and then undertake efforts to 
retrieve the records for the claims file 
if possible.

3.  After the actions requested in 
paragraphs 1 and 2 are complete to the 
extent possible, the RO should arrange 
for the veteran to undergo a VA 
hypertension examination.  The RO must 
forward the claims file for review by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge such review in the 
examination report.  After all necessary 
testing and clinical evaluation is 
complete, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., a 50 percent likelihood or 
greater) that currently diagnosed  
hypertension initially manifested during 
his period of active service.  If the 
answer to that question is no, the 
examiner should then opine as to whether 
it is at least as likely as not that 
currently diagnosed hypertension was 
caused or chronically worsened by another 
service-connected disability.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report. 

4.  After the actions requested in 
paragraphs 1 and 2 are complete to the 
extent possible, the RO should arrange 
for the veteran to undergo a VA 
gastrointestinal disorder examination.  
The RO must forward the claims file for 
review by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge such review in the 
examination report.  After all necessary 
testing and clinical evaluation is 
complete, the examiner should identify 
all currently diagnosed upper and lower 
gastrointestinal disorders.  Thereafter, 
for each such currently diagnosed 
disorder, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., a 50 percent likelihood or 
greater) that such disorder is 
etiologically related to the veteran's 
period of active service.  As well, the 
examiner should further opine as to 
whether it is at least as likely as not 
that any of the currently diagnosed 
gastrointestinal disorders were either 
caused or chronically worsened by another 
service-connected disability.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.    

5.  After the actions requested in 
paragraphs 1 and 2 are complete to the 
extent possible, the RO should arrange 
for the veteran to undergo a VA skin 
disorders examination, and any other 
medical examination deemed necessary, in 
order to determine the current level of 
severity of the veteran's service-
connected residuals of appendectomy and 
subsequent laparotomy with small bowel 
obstruction.  The RO must forward the 
claims file for review by each examiner 
in conjunction with the examination, and 
each examiner must acknowledge such 
review in the examination report.  After 
all necessary testing and clinical 
evaluation is complete, the examiner 
should set forth in detail all current 
symptomatology related to this 
disability.  The examiner should set 
forth a complete rationale for all 
opinions expressed and conclusions 
reached in the examination report. 



6.  After the RO completes all of the 
development requested above to the extent 
possible, it should readjudicate the 
claims on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant all benefits 
sought on appeal in their entirety, then 
it should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

